DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because figures 1-10 are photographs and not line drawings as required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “wherein the lip length is less than a coupling distance measured from the retaining lips of the coupling section to the top the u-shaped channel.” It does not seem that this limitation is supported by the original disclosure. 
Claim 18 is rejected due to its dependency on claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,5-6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20180092312 A1) in view of Liang (WO 2019017765 A1).
Regarding claim 1: Goodwin teaches an aeroponic basket system (a) for use in aeroponic plant growth comprising:  a germination basket (a) comprising a textured material, the germination basket comprising: a lower portion comprising a basket area (b) , the basket area comprising: sidewalls (c) defining at least four openings (d); and 2) a base wall (e), sidewalls, the base wall defining at least one opening (f); and an upper portion (g) coupled to the lower portion (b), the upper portion comprising  an interface lip (L) extending around a periphery of the basket area opposite the base wall, the interface lip configured to interface with an aeroponic plant growth surface (Best Illustrated in Fig. 20), the interface lip comprising a u-shaped channel that extends around a periphery of the basket area, the u-shaped channel oriented toward the base wall (L); and  an organic germination media configured to be housed within the basket area (PP 65, “The baskets can be filled with a growing medium”). (See annotated Fig. A and Fig. B below.)
Goodwin fails to teach a base wall coupled to the at least four sidewalls.
However, Liang teaches a basewall (3) coupled to the four sidewalls (1) (See annotated Fig. C below.)

    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    495
    506
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    438
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the coupling of basewall and sidewalls as taught by Liang so as to provide enhanced rigidity to the basket system between the sidewalls and basewall, therefore achieving the predictable result of a sturdier and firm system.
Regarding claim 3 the modified reference teaches the limitations of claim 1 as shown above.
Goodwin further teaches wherein the at least four sidewalls combine into an upper connecting wall (h), the upper connecting wall coupling the at least four sidewalls to the upper portion (g). (See annotated Fig. A below.)

    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale

Regarding claim 5 the modified reference teaches the limitations of claim 4 as shown above.
Goodwin further teaches wherein the upper connecting wall (h) extends around an entirety of the substantially cylindrical body of the lower portion (b). (See annotated Fig. A below.)

    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale

Regarding claim 6 the modified reference teaches the limitations of claim 5 as shown above.
Goodwin further teaches wherein the at least four sidewalls (c) combine into a lower connecting wall (j) opposite the upper connecting wall, basewall (e), and the lower connecting wall extending around the entirety of the substantially cylindrical body of the lower portion. (See annotated Fig. A below. )
Goodwin fails to teach the lower connecting wall coupling the at least four sidewalls to the base wall.
However, Liang teaches the lower connecting wall (2) coupling the at least four sidewalls (1) to the base wall (3) (see annotated fig. C below).

    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    371
    438
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the coupling of lower connecting wall and basewall as taught by Liang so as to provide enhanced rigidity to the basket system between the sidewalls and basewall, therefore achieving the predictable result of a sturdier and firm system.
Regarding claim 15 the modified reference teaches the limitations of claim 1 as shown above.
Goodwin further teaches wherein the germination basket comprises five sidewalls (c) that define five openings (d) and the base wall (e) defines a central opening (f). See annotated Fig. A below.

    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale

Claims 2,4 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20180092312 A1) in view of Liang (WO 2019017765 A1) as applied to claim 1 above, and further in view of Kim (WO 2015133871 A1).
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Goodwin further teaches at least one water shield (h) coupled to a sidewall of the at least four sidewalls (c, as modified above), the water shield extending away from the interface lip (L). (See annotated Fig. A below.)

    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale

Goodwin fails to teach the water shield extending away from the interface lip and extending over at least one of the at least four openings.
However, Kim teaches at least one water shield (24) coupled to a sidewall of the at least four sidewalls (23), the water shield extending away from the interface lip and extending over at least one of the at least four openings (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the water shield as disclosed by Goodwin with the water shield within an opening as taught by Kim so as to retain moisture and water within the basket system, therefore retaining valuable nutrient for the vegetation and yielding the predictable result of a more efficient system. 
Regarding claim 4 the modified reference teaches the limitations of claim 3 as shown above.
Goodwin teaches wherein the lower portion (b) defines a substantially cylindrical body. (See annotated Fig. A below.)


    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale

Goodwin fails to teach at least one water shield coupled to a sidewall of the at least four sidewalls, the water shield extending away from the interface lip.
However, Kim teaches a least one water shield (24) coupled to a sidewall (23) of the at least four sidewalls, the water shield extending away from the interface lip (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the water shield as disclosed by Goodwin with the water shield within an opening as taught by Kim so as to retain moisture and water within the basket system, therefore retaining valuable nutrient for the vegetation and yielding the predictable result of a more efficient system. 
Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20180092312 A1) in view of Liang (WO 2019017765 A1) as applied to claim 1 above, and further in view of Eghbal (US 20090077876 A1).
Regarding claim 7, the modified reference teaches the limitations of claim 1 as shown above.
Goodwin teaches the interface lip (L) (see annotated fig. A below).

    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale

Goodwin fails to teach wherein the interface lip comprises a substantially rectangular shape.
However, Eghbal teaches wherein the interface lip comprises a substantially rectangular shape (71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the rectangular interface lip as taught by Eghbal so as to provide a design in order to engage with rectangular growing surfaces, therefore allowing for proper engagement between the basket system and growing surface. 
Regarding claim 8, the modified reference teaches the limitations of claim 7 as shown above.
Goodwin teaches wherein the interface lip (L) is coupled to the lower portion (b) by a coupling section. See annotated fig. A below.

    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale

Goodwin fails to teach the coupling section comprising one or more planar surfaces.
Eghbal teaches wherein the interface lip (71) is coupled to the lower portion (72) by a coupling section (wall near 73), the coupling section comprising one or more planar surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the rectangular coupling section as taught by Eghbal so as to provide a coupling section that is similar to the interface lip, therefore achieving the predictable result of an apparatus that can engage with a growing surface opening of a similar shape. 
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20180092312 A1) in view of Liang (WO 2019017765 A1) and in view of Eghbal (US 20090077876 A1 as applied to claim 8 above, and further in view of Whitcomb (US 4793097 A). 
Regarding claim 9, the modified reference teaches the limitations of claim 8 as shown above.
Goodwin fails to teach wherein one or more retaining lips extend outwardly from the one or more planar surfaces of the coupling section.
However, Whitcomb teaches wherein one or more retaining lips (74) extend outwardly from the one or more planar surfaces of the coupling section (76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling system as disclosed by Goodwin with the retaining lips as taught by Whitcomb so as to allow the coupling section to secure and prevent unintentional dislodgement of the basket from a growing surface, therefore achieving the predictable result of a more effective system.
Regarding claim 10, the modified reference teaches the limitations of claim 9 as shown above.
Goodwin teaches the coupling section configured to fit within an aeroponic growing surface opening (best illustrated in Fig. 20). 
Goodwin fails to teach wherein the coupling section comprises a substantially rectangular shape and is configured to fit within an aeroponic growing surface opening, such that the one or more retaining lips interact with the aeroponic growing surface opening.
Eghbal teaches wherein coupling section ( near 73) comprises a substantially rectangular shape. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the rectangular coupling section as taught by Eghbal so as to provide a coupling section that is similar to the interface lip, therefore achieving the predictable result of an apparatus that can engage with a growing surface opening of a similar shape.
Whitcomb teaches wherein the coupling section (76) is configured to fit within an aeroponic growing surface opening (72), such that the one or more retaining lips (74) interact with the aeroponic growing surface opening (Best Illustrated in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling system as disclosed by Goodwin with the retaining lips as taught by Whitcomb so as to allow the coupling section to enhance engagement and prevent unintentional dislodgement of the basket from a growing surface, therefore achieving the predictable result of a more effective system.
Regarding claim 11, the modified reference teaches the limitations of claim 10 as shown above. 
Goodwin fails to teach wherein each retaining lip of the one or more retaining lips has a first portion nearest the base wall and a second portion nearest the interface lip, the first portion extending away from the planar surface at a first angle between 10 degrees and 50 degrees.
However, Whitcomb teaches wherein each retaining lip (74, Fig. 4) of the one or more retaining lips has a first portion (1) nearest the base wall and a second portion (2) nearest the interface lip, the first portion extending away from the planar surface at a first angle (11) between 10 degrees and 50 degrees. See annotated Fig. D below.

    PNG
    media_image4.png
    211
    316
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling system as disclosed by Goodwin with the retaining lips as taught by Whitcomb so as to allow the coupling section to enhance engagement and prevent unintentional dislodgement of the basket from a designated growing surface, therefore achieving the predictable result of a more effective system.
Regarding claim 12, the modified reference teaches the limitations of claim 10 as shown above. 
Goodwin fails to teach wherein each retaining lip of the one or more retaining lips has a first portion nearest the base wall and a second portion nearest the interface lip, the second portion extending away from the planar surface at a second angle between 55 degrees and 89 degrees.
However, Whitcomb teaches wherein each retaining lip (74, Fig. 4) of the one or more retaining lips has a first portion (1) nearest the base wall and a second portion (2) nearest the interface lip, the second portion (22) extending away from the planar surface at a second angle between 55 degrees and 89 degrees. See annotated Fig. E below.

    PNG
    media_image5.png
    226
    319
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling system as disclosed by Goodwin with the retaining lips as taught by Whitcomb so as to allow the coupling section to enhance engagement and prevent unintentional dislodgement of the basket from a designated growing surface, therefore achieving the predictable result of a more effective system.
Regarding claim 13, the modified reference teaches the limitations of claim 9 as shown above. 
Goodwin fails to teach wherein a distance between each retaining lip of the one or more retaining lips and an edge of the interface lip is a same as a thickness of a material defining the aeroponic growing surface opening.
However, Whitcomb teaches wherein a distance between each retaining lip (74) of the one or more retaining lips and an edge of the interface lip (28) is a same as a thickness of a material defining the aeroponic growing surface opening (72). (Best Illustrated in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling system as disclosed by Goodwin with the retaining lips as taught by Whitcomb so as to allow the coupling section to create a near-perfect engagement and prevent unintentional dislodgement of the basket from a growing surface, therefore achieving the predictable result of a more effective system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20180092312 A1) in view of Liang (WO 2019017765 A1) as applied to claim 1 above, and further in view of De Feo (US 20170238486 A1).
Regarding claim 14 the modified reference teaches the limitations of claim 1 as shown above.
Goodwin fails to teach wherein the germination basket comprises a compostable material.
However, De Feo teaches wherein the germination basket comprises a compostable material (Abstract, “The pot and the filter are both preferably constructed of biodegradable, compostable materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the compostable material as taught by De Feo so as to create an apparatus that is biodegradable and environmentally friendly, to achieve the predictable result of an apparatus that could be ethically used in most environments. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20180092312 A1) in view of De Feo (US 20170238486 A1), Liang (WO 2019017765 A1) and Whitcomb (US 4793097 A). 
Regarding claim 16: Goodwin teaches An aeroponic basket system (a) for use in aeroponic plant growth comprising: a germination basket comprising an upper portion (g) and a lower portion (b), the lower portion comprising sidewalls (c) defining at least four openings (d), the sidewalls forming a lower connecting wall (j), the base wall defining at least one base opening (f); and the upper portion comprising an interface lip (L) extending around a periphery of the basket area opposite the base wall, the interface lip configured to interface with an aeroponic plant growth surface (Best Illustrated in Fig. 20), the interface lip (L) comprising a u-shaped channel that extends around a periphery of the basket area, the u-shaped channel oriented toward the base wall (See L, in annotated Fig. B below), the interface lip (L) is coupled to the lower portion (B) by a coupling section, the at least four sidewalls (c) forming an upper connecting wall (h), the upper connecting wall coupling the interface lip (L) to the at least four sidewalls. (See annotated Fig. A and Fig. B below.)

    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    495
    506
    media_image2.png
    Greyscale

Goodwin fails to teach a germination basket comprising compostable material, the at least four sidewalls forming a lower connecting wall, and the lower connecting wall coupled to a base wall. 
However, De Feo teaches a germination basket comprising compostable material (Abstract, “The pot and the filter are both preferably constructed of biodegradable, compostable materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the compostable material as taught by De Feo so as to create an apparatus that is biodegradable and environmentally friendly, to achieve the predictable result of an apparatus that could be ethically used in most environments. 
Liang teaches the at least four sidewalls (1) forming a lower connecting wall (2), the lower connecting wall (2) coupled to a base wall (3), (See annotated Fig. C below).

    PNG
    media_image3.png
    371
    438
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the coupling of lower connecting wall and basewall as taught by Liang so as to provide enhanced rigidity to the basket system between the sidewalls and basewall, therefore achieving the predictable result of a sturdier and firm system. 
However, Whitcomb teaches wherein one or more retaining lips (74) extend outwardly from one or more planar surfaces of the coupling section (76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling system as disclosed by Goodwin with the retaining lips as taught by Whitcomb so as to allow the coupling section to enhance engagement and prevent unintentional dislodgement of the basket from a growing surface, therefore achieving the predictable result of a more effective system.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20180092312 A1) in view of Liang (WO 2019017765 A1) and in view of De Feo (US 20170238486 A1) as applied to claim 16 above, and further in view of Whitcomb (US 4793097 A). 
Regarding claim 17: the modified reference teaches the limitations of claim 16 as shown above.
Goodwin teaches wherein the interface lip defines a lip length measured from a top of the u-shaped channel to an edge of the interface lip (See annotated Fig. B below.)

    PNG
    media_image2.png
    495
    506
    media_image2.png
    Greyscale

Goodwin fails to teach wherein one or more retaining lips extend outwardly from one or more planar surfaces of the coupling section.
However, Whitcomb teaches wherein one or more retaining lips (74) extend outwardly from one or more planar surfaces of the coupling section (76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling system as disclosed by Goodwin with the retaining lips as taught by Whitcomb so as to allow the coupling section to enhance engagement and prevent unintentional dislodgement of the basket from a growing surface, therefore achieving the predictable result of a more effective system.
Modified Goodwin discloses the claimed invention except for wherein the lip length is less than a coupling distance measured from the retaining lips of the coupling section to the top the u-shaped channel.
 It would have been an obvious to one having ordinary skill in the art before the effective filing date to adjust the sizing of the lip length so that it is less than a coupling distance measured from the retaining lips of the coupling section to the top the u-shaped channel, since such a modification would have involved a mere change in the size of a component. Varying the size so that the coupling distance is greater than the lip length would be done so that the coupling distance is stronger and prevents failure or disassembling of the germination basket. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 18: the modified reference teaches the limitations of claim 17 as shown above.
Goodwin fails to teach wherein each retaining lip of the one or more retaining lips has a first portion nearest the base wall and a second portion nearest the interface lip, the first portion extending away from the planar surface at a first angle between 10 degrees and 50 degrees, the second portion extending away from the planar surface at a second angle between 55 degrees and 89 degrees.
However, Whitcomb teaches wherein each retaining lip (74, Fig. 4) of the one or more retaining lips has a first portion (1) nearest the base wall and a second portion (2) nearest the interface lip, the first portion extending away from the planar surface at a first angle (11) between 10 degrees and 50 degrees, the second portion extending away from the planar surface at a second angle (22) between 55 degrees and 89 degrees. See annotated Fig. D and Fig. E below.

    PNG
    media_image4.png
    211
    316
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    226
    319
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling system as disclosed by Goodwin with the retaining lips as taught by Whitcomb so as to allow the coupling section to enhance engagement and prevent unintentional dislodgement of the basket from a designated growing surface, therefore achieving the predictable result of a more effective system.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20180092312 A1) in view of Liang (WO 2019017765 A1) and in view of De Feo (US 20170238486 A1) as applied to claim 16 above, and further in view of Eghbal (US 20090077876 A1).
Regarding claim 19: the modified reference teaches the limitations of claim 16 as shown above. Goodwin teaches wherein the lower connecting wall (j) is opposite the upper connecting wall (h) across the at least four sidewalls (c), the upper and lower connecting walls extending around the entirety of a cylindrical body of the lower portion (b). See annotated Fig. A below. 

    PNG
    media_image1.png
    900
    910
    media_image1.png
    Greyscale

Goodwin fails to teach wherein the interface lip comprises a substantially rectangular shape.
However, Eghbal teaches wherein the interface lip comprises a substantially rectangular shape (71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the rectangular interface lip as taught by Eghbal so as to provide a design in order to engage with rectangular growing surfaces, therefore allowing for proper engagement between the basket system and growing surface.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20180092312 A1) in view of Liang (WO 2019017765 A1), De Feo (US 20170238486 A1), Eghbal (US 20090077876 A1) Whitcomb (US 4793097 A), and Kim (WO 2015133871 A1). 
Regarding claim 20: Goodwin teaches an aeroponic basket system for use in aeroponic plant growth comprising: a germination basket, the germination basket comprising a lower portion (b) coupled to an upper portion (g), the lower portion defining a substantially cylindrical shape, the lower portion comprising a basket area (b), the basket area comprising five sidewalls (c) defining five openings (d), the five sidewalls combining into an upper connecting wall (h) and a lower connecting wall (j), the lower connecting wall coupled to the upper connecting wall by the five sidewalls; a base wall (e), the base wall defining a central opening (f), the germination basket; and at least one water shield (h) coupled to the upper connecting wall and adjacent sidewalls (c) of the five sidewalls, and the upper portion (g) coupled to the lower portion (b), the upper portion comprising an interface lip (L) extending around a periphery of the basket area (b) opposite the base wall (e), the interface lip configured to interface with an aeroponic plant growth surface (Best Illustrated in Fig. 20), the interface lip comprising a u-shaped channel (L, annotated Fig. B) that extends around a periphery of the basket area, the u-shaped channel oriented toward the base wall; and an organic germination media configured to be housed within the basket area (PP 65, “The baskets can be filled with a growing medium”). See annotated Fig. A and Fig. B.
Goodwin fails to teach a germination basket comprising a compostable material, a base wall coupled to the lower connecting wall, the water shield extending into at least partially into at least one of the five openings, a coupling section supporting at least one retaining lip, and the upper portion comprising a substantially rectangular shape.
De Feo teaches a germination basket comprising compostable material (Abstract, “The pot and the filter are both preferably constructed of biodegradable, compostable materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the compostable material as taught by De Feo so as to create an apparatus that is biodegradable and environmentally friendly, to achieve the predictable result of an apparatus that could be ethically used in most environments. 
Liang teaches sidewalls (1) combining into a lower connecting wall (2) a base wall (3) coupled to the lower connecting wall (2). See Fig. C below. 

    PNG
    media_image3.png
    371
    438
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the coupling of lower connecting wall and basewall as taught by Liang so as to provide enhanced rigidity to the basket system between the sidewalls and basewall, therefore achieving the predictable result of a sturdier and firm system.
Kim teaches wherein the water shield (24) extends at least partially into at least one of the five openings (Best Illustrated in Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the water shield as disclosed by Goodwin with the water shield within an opening as taught by Kim so as to retain moisture and water within the basket system, therefore retaining valuable nutrient for the vegetation and yielding the predictable result of a more efficient system. 
Whitcomb teaches a coupling section supporting at least one retaining lip (74, Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling system as disclosed by Goodwin with the retaining lips as taught by Whitcomb so as to allow the coupling section to secure the basket and prevent unintentional dislodgement of the basket from a growing surface, therefore achieving the predictable result of a more effective system.
Eghbal teaches the upper portion comprising a substantially rectangular shape (71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket system as disclosed by Goodwin with the rectangular upper portion as taught by Eghbal so as to provide a design that could engage with rectangular growing surface openings, therefore achieving the predictable result of a more effective system. 
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive: 
Applicant argues on page 11 that neither Goodwin or Liang teach the basket is made of textured material. Examiner respectfully disagrees, as the term “textured” simply means “having a rough or uneven surface or consistency”. As shown in the annotated Fig. A provided by the examiner, the basket has uneven surfaces therefore teaching the textured material as recited by applicant’s limitations.
Applicant argues on pages 11-12 that Goodwin fails to teach an interface lip extending around the periphery of the basket area, nor teaching the interfacing with an aeroponic plant growth surface. Examiner respectfully disagrees, as it is can be shown in the illustration the protrusion extending around the periphery of the basket area, and Goodwin teaches in paragraph 67, “The central and peripheral openings are sized for placing baskets 130, 131, 132, or 175 into them”.
Applicant argues on page 12 that Goodwin does not meet the limitations of amended claim 2. Examiner has applied a new rejection to claim 2 wherein the limitations are taught by Goodwin, Liang, and Kim.
Applicant argues on page 12 that Goodwin does not meet the limitations of amended claim 4. Examiner has applied a new rejection to claim 4 wherein the limitations are taught by a combination of Goodwin, Liang, and Kim.
Applicant argues on pages 12-13 that Goodwin does not teach the interface lip extending around the periphery of the basket area, nor teaching the interface with a surface. Examiner respectfully disagrees for the reasons stated above regarding applicant’s arguments to claim 1.
Applicant argues on page 13 that the combination of Goodwin and Eghbal would not be successful to teach the limitations of claim 7, as Eghbal would render the teachings of Goodwin unsuccessful. Examiner respectfully disagrees, as Eghbal simply is teaching the rectangular shape and not replacing element L of Goodwin. Therefore the element L of Goodwin would be converted from a circular round shape to a rectangular shape. It is the stance of the office that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Applicant argues on pages 13-14 that the teachings of Goodwin and Eghbal would not combine to teach the limitations of claim 8. Examiner respectfully disagrees, Goodwin teaches the limitations of the interface lip, lower portion, and the coupling section. Eghbal is simply teaching the planar surfaces of the separate elements. Therefore the interface lip, lower portion, and coupling section would be converted from a circular round shape into a rectangular shape having planar surfaces.  It is the stance of the office that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Applicant argues on page 14 that claims 9-13 are allowable due to their dependency of claim 8. Examiner disagrees for the reasons stated above.  
Applicant argues on pages 14-15 that claim 15 is allowable due to dependency of claim 1, for the reasons as stated above. Examiner respectfully disagrees for the reasons stated above.
Applicant argues on pages 15-16 that the limitations of claim 16 are not met similar to applicant’s arguments for claim 1 as shown above. Examiner respectfully disagrees using the same reasoning as stated above.
Applicant argues on page 16 that the combination of Goodwin and Whitcomb do not teach the amended limitations of claim 17. Examiner has applied a new rejection to claim 17 wherein the limitations are taught by a combination of Goodwin and Whitcomb.
Applicant argues on pages 17-18 that the teachings of Goodwin, Liang, De Feo, Eghbal, and Kim fail to teach the limitations of claim 20, as discussed with regards to claim 1. Examiner respectfully disagrees for the reasons stated above.
Applicant argues on pages 17-18 regarding claim 20 that the teachings of Kim do not teach a water shield. Examiner respectfully disagrees as applicant has noted the disclosure of Kim recites “a water collecting cover 24 for shielding is provided”. Applicant also disagrees that there is no reason to contemplate at least one water shield coupled to the upper connection wall and adjacent sidewalls of the five sidewalls as recited in claim 20. Examiner respectfully disagrees, as Kim does teach the cover (24) coupled to the upper connecting wall due to its connection with connecting members (23). However if applicant disagrees it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All prior art made of record which are not relied upon are within the related field of receptacles, pots, baskets, or other items used to hold or contain plant life or otherwise other vegetation within them. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619